DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20190322402). Appropriate correction is required:
The following phrases are not clear and require revision and correction as necessary:
Para 0007: “Thus, it can be restrained that the liquid object attaches to an area to be sealed of the pouch.”
Para 0101: “Thus, even when the object to be packaged 200 is an article that easily lathers, it can be restrained that the object to be packaged 200 filled in the pouch 100 lathers, resulting in sealing failure in the area to be sealed.”
Para 0100: “ouch 100” is understood as “pouch 100”;
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections and Interpretations
Regarding Claims 1, 3-6, 13-14, 17, 19-20, the terms “swing”, “swinging”, “swingably” understood as defined by the Applicant in Para 0062 in relationship to a vertical plane. However, Applicant’s definition lacks sufficient specificity because every point of the three-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 13-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20020148206 by Ikemoto et al. (“Ikemoto”).
Regarding Claim 1, Ikemoto teaches a bagging and packaging machine (assembly of mechanisms identified and discussed below, also Abstract) comprising: 
conveying the bags in a vertically suspended fashion”) , along a predetermined track (track depicted at least in Figs. 1 and 3); and 
a plurality of processing units (e.g. supplying unit, filling unit,  sealing unit, filled-bag extraction unit, per Para 0079) that process the pouch (Para 0079: “empty bags W”) transported by the transport mechanism; 
wherein: 
the processing units include a filling unit that fills the pouch with an object to be packaged (Para 0079: “packaging treatments such as opening of the bag mouths, filling of the bags with contents”; further note “bag-filling packaging machine” in Abstract) ; and 
the transport mechanism has a holding unit 4 (Figs. 7 and 8) that holds the pouch (particularly the already filled bag shown at the right side of Fig. 8, also note Para 0076 discussing the similarity between mechanisms for holding and swinging for the empty bags on the left side of Fig. 8 and bottom part of Fig. 7 on the one hand, and for the filled bags on the right side of Fig. 8 and top part of Fig. 7 on the other hand) , and a swinging mechanism (arms 34 designated “swing levers” in Para 0078, with arms 35, 36 effecting either of these two swinging actions: Interpretation A: swinging action depicted by arrows at the top of Fig. 7; Interpretation B: the action of being suspended while transported, as depicted at the moment of transfer in Fig. 8; note corresponding meanings of the verb “swing”, as highlighted and annotated in the attached dictionary definition of the term) that swings the pouch, which has been filled with the object to be packaged in the filling unit (Para 0081: “the arc-shaped path from the reciprocating-… also the movement path of the product-filled bags”) , in a vertical plane (annotated as a dotted line XP in both Figs. 7 and 8 below, and corresponding to either interpretation A-B discussed above) parallel to a transport direction XD.
Alternatively, the holding unit may be identified as “gripping sections 2 of the gripper pairs 1 (which is also the movement path of the product-filled bags)” discussed in Para 0081, 

    PNG
    media_image1.png
    664
    1419
    media_image1.png
    Greyscale


Examiner-annotated Figs. 7-8 of Ikemoto

Regarding Claim 17, Ikemoto teaches a method having a plurality of processing steps (e.g. supplying unit, filling unit,  sealing unit, filled-bag extraction unit, per Para 0079)  that process a pouch (Para 0079: “empty bags W”) that is transported in a standing posture (Para 0026: “conveying the bags in a vertically suspended fashion”), along a predetermined track (track depicted at least in Figs. 1 and 3), wherein 
the processing steps include a filling step that fills the pouch (Para 0079: “packaging treatments such as opening of the bag mouths, filling of the bags with contents”; further note “bag-filling packaging machine” in Abstract) with an object (“contents”, Para 0079, see above) to be packaged, 
wherein the bagging and packaging method has a swinging step that swings the pouch (arms 34 designated “swing levers” in Para 0078, with arms 35, 36 effecting either of these two 

Regarding Claims 2 and 18 (similar limitations, different dependency), Ikemoto further teaches that the pouch is repeatedly moved and stopped along the predetermined track so as to be transported (Para 0084: “decelerate and stop” denoting movement and stopping; additionally, Para 0084: “reciprocating-motion” designates repeatability and movement).

Regarding Claims 13-14 (similar limitations, different dependency), Ikemoto further teaches that the swinging mechanism has: 
a support unit (links 26-27) that swingably supports the holding unit 4 (Fig. 2, Para 0062); and 
a restriction unit that restricts the swinging movement of the holding unit within a predetermined range (any of the following elements may be regarded as an element restricting the “specified angular range” discussed in Paras 0065 or 0078: arm 36, or length of arm 36, or width of arm 36, similarly for arms 35, 34, any of cams 53, 58, etc. – Figs. 2, 7-8;  the restricting action is a consequence of the structure and dimensions of each of the identified elements above, as arcs and trajectories of all inter-connected links directly influence – thus restrict – the bounds of the “specified angular range”).

Regarding Claims 15-16 (similar limitations, different dependency), Ikemoto further teaches that the holding unit has a pair of gripping units 2, and one gripping unit grips one side edge of the pouch, and the other gripping unit grips the other side edge of the pouch (see schematic of Fig. 1, discussed in details in Para 0081 for the filled bag section of the apparatus; note that for each bag shown in a top view, in Fig. 1, there are two grippers 2 gripping the right side edge, and two grippers 2 gripping the left side edge, said right and left edges being oriented vertically in relationship to the apparatus, i.e. side edges oriented perpendicularly to the view plane of Fig. 1).

Regarding Claims 19-20 (similar limitations, different dependency), Ikemoto further teaches that the upper end edge of the pouch is parallel to a surface of the content (note on the one hand, an upper edge XE of the filled pouch on the right side of Fig. 8, shown as oriented in a horizontal direction perpendicular on the plane of view of Fig. 8, and on the other hand a bottom surface XS at the bottom interface between the bag and its content , said surface also being oriented horizontally directed perpendicularly into the plane of view of Fig. 8, the upper end edge and the bottom surface being parallel; note that Fig. 8 displays the configuration of the filled bag on the right side of the figure, during the step of swinging, per either of Interpretations A-B discussed in the rejection of parent claim 17 above. Also refer to the annotated Fig. 8 above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 3-10 are rejected under AIA  35 U.S.C. 103  as being unpatentable over Ikemoto in view of US Pub 20150266601 by Vollenkemper (“Vollenkemper”).
Regarding Claims 3 and 4 (similar limitations, different dependency), Ikemoto further teaches that the swinging mechanism has: 
a support unit (links 26 and 27, Para 0065; note that Ikemoto’s apparatus has identical structures for transport and swinging of empty and filled bags, so the description is the same for either – Para 0076 discusses the similarity between mechanisms for holding and swinging for the empty bags on the left side of Fig. 8 and bottom part of Fig. 7 on the one hand, and for the filled bags on the right side of Fig. 8 and top part of Fig. 7 on the other hand) that swingably supports the holding unit 4 (see Fig. 2 in particular); a drive source (Para 0078: “drive shaft 37 is rotated continuously by a driving source”; note “drive shaft 37”, Para 0065) that swings the holding unit 4 (Para 0065); and [NOT TAUGHT: a control unit that controls an operation of the drive source].
Therefore Ikemoto teaches all limitations except that is silent about a control unit controlling the drives source.
However, in a similar apparatus for transporting, filling, and swinging bags 2 (Figs. 3-6), Vollenkemper teaches that it is advantageous to have an automatic controller controlling all operations of a bag-filling machine, including control of driving sources (Para 0083: “driving device 53 .. by automatic control”, see Figs. 3-6). It would have been obvious to a person of ordinary skill in the art having the teachings of Ikemoto and Vollenkemper before them at the time the application was filed, to modify Ikemoto’s apparatus to further include a control unit controlling operation of all units, including controlling operation of Ikemoto’s drive source 37, as taught by Vollenkemper. A person of ordinary skill in the art would have appreciated the 

Regarding Claims 5 and 6 (similar limitations, different dependency), Ikemoto further teaches that the swinging mechanism further has: 
a drive-source-side swinging member (cam 53 in Fig. 8, Paras 0077-0078) fixed with respect to a drive shaft 37 of the drive source; 
a holding-unit-side swinging member (“bearings 5 attached to the undersurface of the supporting member 4”, Para 0058, Fig. 4A-B) fixed with respect to the holding unit 4; and 
a coupling member (any of the following meets the limitation: link 36, link 35, link 34, etc., see Figs. 2 and 7-8)  that couples the drive-source-side swinging member 53 and the holding-unit-side swinging member 5 (any of links 34-36 is intermediate and contributes to the coupling, hence, is a coupling member connecting 53 and 5).

Regarding Claims 7-10 (similar limitations, different dependency), Ikemoto further teaches that the upper end edge of the pouch is parallel to a surface of the content (note on the one hand, an upper edge XE of the filled pouch on the right side of Fig. 8, shown as oriented in a horizontal direction perpendicular on the plane of view of Fig. 8, and on the other hand a bottom surface XS at the bottom interface between the bag and its content , said surface also being oriented horizontally directed perpendicularly into the plane of view of Fig. 8, the upper end edge and the bottom surface being parallel). 
Note that in the modified apparatus of Ikemoto / Vollenkemper , the geometric relationship recited is met regardless of a contributing of the control unit of the modified apparatus (see Fig. 8 of primary reference Ikemoto, and details above).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record fails to teach all limitations of claims 11-12 (similar limitations, different dependency), particularly comprising a detection apparatus detecting a state of the packaged object, said state being used as input to the control unit controlling operation of the drive source in direct relationship to said detected state. 
For contrast and illustration, Fig 5 of the examined disclosure shows a detection apparatus consisting of a light source 52 projecting light onto sensor 53 to identify whether the position of the swinging member 48 is “not swung” (Para 0071, Fig. 4) or “swung” (Para 0076, Figs. 5-6), based on which the control unit governs operation of the drive source 45 to swing (Para 0077).  This is different than the apparatuses of the prior art of record (e.g. Ikemoto / Vollenkemper), lacking such structure and functionality to coordinate control of the drive source control based on such detection.  Since the prior art (e.g. Ikemoto / Vollenkemper ) teaches apparatuses that lack said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 11-12 (similar limitations, different dependency) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
US Pat 2,954,195 teaches an apparatus for filing a pouch/bag 54, including a filling unit (funnel shaped mouth 44, Figs. 1 and 5) and a swinging mechanism (pivotal handles 33 permitting swinging about horizontal axle 24 – see Figs. 1, 5). The reference anticipates the structure and functionality of independent claims 1 and 17, including regarding a plane in which the swinging takes place, plane being vertical and parallel (along section lines 2-2 in Fig. 1) to a transport direction (from right to left in Fig. 4).
US Pub 20040206056 by Hiramoto teaches all limitations of independent claims 1 and 17, including at least 2 interpretations of the vertical plane where swinging is present, plane being parallel to a transport direction: (A) vertical plane XP1 at station VI, parallel to tangential moving direction XD1, and/or (B) vertical plane XP2  at station X, parallel to transport direction XD2 of bags already filled at station V.

    PNG
    media_image2.png
    544
    899
    media_image2.png
    Greyscale

Examiner-annotated Fig. 1 of Hiramoto

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Examiner, Art Unit 3731